COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §

                                                 §
 IN RE: LUIS NAVA III,                                           No. 08-08-00240-CR
                                                 §
                                                           AN ORIGINAL PROCEEDING
                   Relator.                      §
                                                                   IN MANDAMUS
                                                 §

                                                 §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Luis Nava III, seeks a writ of mandamus to compel the Honorable Patrick Garcia,

of the 384th District Court to return him from the custody of the Institutional Division of the Texas

Department of Criminal Justice to the El Paso County Jail. Relator contends that the trial court has

acted in violation of Article 42.09 of the Texas Code of Criminal Procedure by allowing him to be

sent to the Institutional Division of the Texas Department of Criminal Justice instead of serving the

pendency of his appeal in the El Paso County Jail.

       In order to establish a right to relief through a writ of mandamus, a realtor must establish:

(1) no other adequate remedy at law is available; and (2) that the act he seeks to compel is

ministerial. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210

(Tex.Crim.App.2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.
2001). Based on the petition, supplements, and record provided, Mr. Flores has not demonstrated

he is entitled to mandamus relief. See TEX .R.APP .P.52.8.


August 21, 2008
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                               -2-